Title: To George Washington from Colonel Stephen Moylan, 4 January 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Middletown [Conn.] 4th Jany 1780
          
          I received your Excellencys Letters of the 20th & 25th ulto and have orderd Sheldons Regimt on from Weathersfield, to Colchester, the 4th is at Walingsford where they will remain a few days in order to give Mr Hubbard time to make Some preparation for their reception which you will See by the enclosed report is necessary—the representation made to you Sir were not founded on facts, but it is not my business to dispute, but to obey your orders which I shall put in execution as Soon as possible—you will receive by this conveyance returns of the two Regiments for last month, and you may be assured of my

transmitting them monthly agreeable to your orders, you have allso a return of the Officers and men belonging to the 4th Regiment who are from the State of virginia—the weather here is very Severe, and many, indeed the Majority of the Dragoons have neither boots, or Shoes I have spoke to Capt. Starr of this place who promises me to Supply them with Shoes, as it is a case of necessity I hope neither he or I can receive censure. I have the honor to be Dear Sir Your Most ob. H. St
          
            Stephen Moylan
          
        